Citation Nr: 1514640	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-49 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a service-connected cervical spine disability.

2.  Entitlement to an initial compensable rating for a lumbar spine disability prior to August 23, 2011, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for a right shoulder disability prior to December 21, 2009, and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973, and from October 1982 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An interim (October 2011) rating decision increased the rating for the lumbar spine disability to 10 percent effective August 23, 2011.  As the award of 10 percent for the lumbar spine disability was less than the maximum available benefit, the claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1992).

This record in this matter consists solely of electronic claims files and has been reviewed.  

The issue of an increased rating for the right shoulder disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's forward flexion of the cervical spine has ranged from 40 to 45 degrees throughout the entire appeal period; and his combined range of motion has been from 230 to 325 degrees throughout the entire appeal period.  At no point in time has his forward flexion been greater than 15 degrees but less than 30 degrees, his combined range of motion been less than 70 degrees, or has he demonstrated muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal countours such as scoliosis, reverse lordosis or abnormal kyphosis.

2.  Prior to August, 23, 2011, the Veteran displayed full forward flexion of the lumbar spine and full combined range of motion.  He did not display limitation of motion objectively confirmed by finding such as swelling, muscle spasm or satisfactory evidence of painful motion.

3.  From August 23, 2011, the Veteran displayed forward flexion to 65 degrees and combined range of motion of the lumbar spine of 165 degrees.  He has not at any point during the appeal period displayed forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  Incapacitating episodes and neurological abnormalities, including bowel or bladder impairment also were not shown at any point during the appeal period pertaining to either the cervical or lumbar spine. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for a cervical spine disability have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for the assignment of a compensable rating prior to August 23, 2011, and a 10 percent rating thereafter for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2009, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claims of service connection.  Service connection was subsequently granted, and the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claims for higher ratings.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated multiple times in conjunction with his claims for increased ratings.  The VA examination reports from August 2009, December 2009, and August 2011, reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disabilities under the applicable rating criteria.  While the Veteran's representative argued in the October 2014 VA Form 646 that the examinations from 2011 "could not possibly reflect" the current severity of the Veteran's service-connected disabilities, neither the Veteran nor his representative have put forth any specific allegations as to how his current symptoms and severity differ from those recorded in the 2011 examinations.  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran did not request a hearing before a Veterans Law Judge.  He requested a Decision Review Officer hearing, but later canceled that hearing in favor of attending examinations.  Therefore, the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2014).

In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the RO has staged the ratings in accordance with Fenderson and the Board will determine whether additional staged ratings are warranted. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2014).

Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2014). 

Pursuant to 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

10 percent: Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  See id.

Cervical Spine Disability

The Veteran contends that his service-connected cervical spine disability should be rated higher than 10 percent.  

In August 2009, the Veteran was afforded a VA examination for his cervical spine disability.  Forward flexion of the cervical spine was to 45 degrees and combined range of motion for the cervical spine was 325 degrees.  The examiner noted the Veteran displayed objective evidence of pain.  The examiner noted no incapacitating episodes.  The examiner reported no flare ups and no associated symptoms including fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, or bladder complaints.  The examiner noted the Veteran worked as a prison guard and was able to perform his duties over the past 12 months without taking sick leave.  No additional limitations were noted after repetitive use testing during the physical exam as related to pain, fatigue, incoordination, weakness, or lack of endurance.  There was no ankylosis present.  

In December 2009, the Veteran was again afforded a VA examination for his cervical spine disability.  Forward flexion of the cervical spine was to 45 degrees and combined range of motion for the cervical spine was 230 degrees.  The examiner noted the Veteran displayed objective evidence of pain.  The examiner noted no incapacitating episodes.  The examiner reported that there were no flare ups and no associated symptoms including fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, or bladder complaints.  No additional functional limitations were noted after repetitive use testing during the physical exam as related to pain, fatigue, incoordination, weakness, or lack of endurance.  There was no ankylosis present.  

In August 2011, the Veteran was afforded another VA examination for his cervical spine disability.  Forward flexion of the cervical spine was to 40 degrees and combined range of motion for the cervical spine was 250 degrees.  The examiner noted the Veteran displayed objective evidence of pain.  The examiner noted no incapacitating episodes.  There were no flare ups and no associated symptoms including fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, or bladder complaints.  No additional functional limitations were noted after repetitive use testing during the physical exam as related to pain, fatigue, incoordination, weakness, or lack of endurance.  There was no ankylosis present.  

First, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.   All the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months.  None of the treatment records indicate that he has had any incapacitating episodes as defined by the regulation, i.e., physician prescribed bedrest.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 
	
As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, the Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the cervical spine to greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees or muscle spasm or guarding severe enough to result an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  

Based on the record, as outlined above, the Board finds that the criteria for a 20 percent evaluation have not been met.  Specifically, the Veteran's flexion has been limited at most to 40 degrees and combined range of motion has been limited at most to 230 degrees.  There is no showing of ankylosis, as he has demonstrated the ability to flex, extend, and laterally flex and rotate.  Thus, the higher evaluation is not warranted.

While the Veteran has arthritis, Diagnostic Code 5003, the higher rating of 20 percent is only available if there is X-ray evidence of involvement of two or more major joints with no limitation of motion at all.  That is not the disability picture here (i.e., this Veteran has one major joint involved, with limitation of motion).

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  The examiners specifically noted that the Veteran did not have weakness, fatigue, or incoordination, and the Veteran denied flare-ups.  There was no evidence of muscle atrophy.  Reflexes were noted as normal.  Overall, there was nothing to indicate that DeLuca criteria were present.  The Board finds that the current 10 percent evaluation adequately portrays any functional impairment due to pain that the Veteran experiences as a consequence of use of his cervical spine.

As to the neurological manifestations, the VA examinations demonstrated that all sensory tests were normal.  There were no signs of fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, or bladder complaints.  He also did not have any other neurological abnormalities or findings related to a cervical spine.  Therefore, no rating based upon neurological manifestations is warranted.  

In sum, a compensable evaluation in excess of the current 10 percent evaluation for the orthopedic manifestations of the Veteran's cervical spine disability is not warranted at any time during the applicable period.  See Fenderson, supra.

Extraschedular Consideration of Cervical Spine Disability

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected cervical spine disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.  In this regard, the Veteran's cervical spine symptoms are manifested by pain and limitation of motion.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 5237. 

In sum, the Board finds that a comparison of the Veteran's neck disability with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was also granted service connection for a shoulder disability and a lumbar spine disability.  The Veteran has at no point during the current appeal indicated that his service-connected disabilities result in further disability when looked at in combination together, nor do the medical and treatment records reflect that such would be the case.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's cervical spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lumbar Spine Disability

In August 2009, the Veteran was afforded a VA examination for his lumbar spine disability.  Forward flexion of the lumbar spine was to 90 degrees and the Veteran displayed full combined range of motion for the lumbar spine.  The examiner noted the Veteran did not display objective evidence of pain.  The examiner noted no incapacitating episodes.  There were no flare ups and no associated symptoms including fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, or bladder complaints.  The examiner noted the Veteran worked as a prison guard and was able to perform his duties over the past 12 months without taking sick leave.  No additional functional limitations were noted after repetitive use testing during the physical exam as related to pain, fatigue, incoordination, weakness, or lack of endurance.  There was no ankylosis present.  

The Veteran was afforded another VA examination in December 2009.  Forward flexion of the lumbar spine was to 90 degrees and the Veteran again displayed full combined range of motion for the lumbar spine.  The examiner noted the Veteran did not display objective evidence of pain.  The examiner noted no incapacitating episodes.  There were no flare ups and no associated symptoms including fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, bladder complaints.  No additional functional limitations were noted after repetitive use testing during the physical exam as related to pain, fatigue, incoordination, weakness, or lack of endurance.  There was no ankylosis present.  

The Veteran was afforded another VA examination in August 2011.  Forward flexion of the lumbar spine was to 65 degrees and the combined range of motion was 165 degrees.  The examiner noted the Veteran displayed objective evidence of pain.  The Veteran did not have muscle spasms, but had guarding and local tenderness bilaterally in the paralumbar area.  The examiner noted no incapacitating episodes.  There were no flare ups and no associated symptoms including fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, bladder complaints.  No additional functional limitations were noted after repetitive use testing during the physical exam as related to pain, fatigue, incoordination, weakness, or lack of endurance.  There was no ankylosis present and no abnormalities present.  The Veteran stated he missed about three to four days of work the past year due his disability.  

First, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, all the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months, and the treatment records do not contradict that finding.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, prior to August 23, 2011, as the Veteran has arthritis, Diagnostic Code 5003 is the determinative code; however, the Board finds it cannot be used to provide a 10 percent rating, because it requires a showing of limitation of motion objectively confirmed by findings such as swelling, muscle spasms or satisfactory evidence of painful motion; or in the absence of limitation of motion x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  The August 2009 and December 2009 VA examinations both indicated that the Veteran displayed full range of motion, including full forward flexion and full combined range of motion of the thoracolumbar spine and evidence such as spasming or objective evidence of painful motion was specifically noted not to be present.  Thus, prior to August 2011, a compensable rating is not warranted.

Next, based on the record, as outlined above, the Board finds that the criteria for a 20 percent evaluation from August 23, 2011 have not been met.  Specifically, the Veteran's flexion of the lumbar spine from August 23, 2011 has been limited at most to 65 degrees and combined range of motion has been limited at most to 165 degrees.  There is no showing of ankylosis, as he has demonstrated the ability to flex, extend, and laterally flex and rotate.  While the August 2011 examiner noted guarding and local tenderness bilaterally in the paralumbar area, there is no indication that it is severe enough to result in abnormal gait or abnormal spinal countours such as scoliosis, reverse lordosis or abnormal kyphosis, as the examiner specifically noted no abnormal gait or posture was present.  Thus, the higher evaluation is not warranted.

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  The examiners specifically noted that the Veteran did not have weakness, fatigue, or incoordination, and the Veteran denied flare-ups.  There was no evidence of muscle atrophy.  Reflexes were noted normal.  Overall, there was nothing to indicate that DeLuca criteria were present.  The Board finds that the noncompensable rating prior to August 23, 2011 and the 10 percent evaluation thereafter adequately portrays any functional impairment that the Veteran experiences as a consequence of use of his lumbar spine.  

As to the neurological manifestations, all the VA examinations demonstrated that all sensory tests were normal.  There were no signs of fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, or bladder complaints.  He also did not have any other neurological abnormalities or findings related to the lumbar spine.  Therefore, no rating based upon neurological manifestations is warranted.  

In sum, a compensable evaluation prior to August 23, 2011, and an evaluation in excess of the current 10 percent evaluation thereafter for the orthopedic manifestations of the Veteran's lumbar spine disability is not warranted.  See Fenderson, supra.  

Extraschedular Consideration of Lumbar Spine Disability

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating and finds that it is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected lumbar spine disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.  In this regard, the Veteran's lumbar spine symptoms were manifested by full range of motion prior to August 23, 2011 and pain and limitation of motion thereafter.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 5237. 

In sum, the Board finds that a comparison of the Veteran's back disability with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Similar to with the cervical spine, the Veteran has at no point during the current appeal indicated that his service-connected disabilities result in further disability when looked at in combination with his service-connected lumbar spine disability, nor do the medical and treatment records reflect that such would be the case.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected disabilities render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 10 percent for a cervical spine disability is denied. 

Entitlement to an initial compensable rating prior to August 23, 2011, and in excess of 10 percent thereafter, for a lumbar spine disability is denied. 


REMAND

The Veteran was afforded a shoulder examination in August 2011; however, the examiner did not provide information required to properly rate the Veteran under Diagnostic Codes 5202 or 5203.  Specifically, there was no indication of commentary on whether the Veteran has dislocation, nonunion, or malunion of the clavicle or scapula, which are applicable as they would potentially allow the Veteran to be given a higher rating.  Therefore, upon remand, the Veteran should be afforded a new examination to determine the current severity of his service-connected right shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected right shoulder disability. The electronic claims file must be reviewed in conjunction with the examination.

The examiner should identify all present manifestations of the service-connected disability.  Complete range of motion studies must be provided with discussion as to any additional limitation of motion due to pain, weakness, fatigability, and incoordination or pain on movement of a joint, including use during flare-ups.

The examiner should also comment as to whether the clinical examination showed any ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.

2.  After completing the requested action, and any additional notification and/or development warranted, readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


